DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application claims priority from KR 10-2020-0122988, filed on 9/23/2020.


Claim Objections
Claims 3 and 11 are objected to because of the following informalities:
Claim 3, line 4, “the top surface of the top surface” should be changed to --the top surface-- to remove redundant phrase.
Claim 11, line 1, “the pressing bracket include” should be changed to --the pressing bracket includes-- to correct grammar.
Appropriate correction is required to place claims in better form.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “a pressing part horizontally extending from the vertical part, positioned on the top surface of the weight, and provided to maintain the specific gap from the top surface of the weight” in lines 4-5 is vague and indefinite. The limitation is contradictory because it both requires the pressing part to be positioned on a top surface of the weight and provided to maintain a specific gap from the top surface of the weight. If the pressing part is provided on the top surface of the weight, there would be no gap maintained from the top surface of the weight to the pressing part (i.e., the pressing part is provided in contact with the top surface of the weight). For the purposes of examination the limitation is being interpreted as meaning a pressing part horizontally extending from the vertical part, positioned over a top surface of the weight, and provided to maintain a specific gap from the top surface of the weight. Thus, claim 11 and all claims depending therefrom are rejected as being indefinite. Appropriate correction is required. 
Regarding claim 18, the limitation “a pressing part horizontally extending from the vertical part and positioned on a top surface of the weight, and provided to maintain a specific gap from the top surface of the weight” in lines 12-13 is vague and indefinite. The limitation is contradictory because it both requires the pressing part to be positioned on a top surface of the weight and provided to maintain a specific gap from the top surface of the weight. If the pressing part is provided on the top surface of the weight, there would be no gap maintained from the top surface of the weight to the pressing part (i.e., the pressing part is provided in contact with the top surface of the weight). For the purposes of examination the limitation is being interpreted as meaning a pressing part horizontally extending from the vertical part and positioned over a top surface of the weight, and provided to maintain a specific gap from the top surface of the weight. Thus, claim 18 and all claims depending therefrom are rejected as being indefinite. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 1020060053779, English translation included and referenced below) in view of Kwon (KR10-0646389, English translation included and referenced below).
Regarding claim 1, Lee discloses a lift pin assembly (Figs. 1-6) comprising: 
a level bolt mounted on a first frame lifted by a lifting device (Figs. 5-6, page 4, last partial paragraph-page 6, guide modules 139 are mounted on moving module 138, which is moved by rotation knob 135a that rotates the pin height adjustment tool 135 to adjust the height of moving module 138); 
a lift pin having a weight provided at a lower end of the lift pin (Figs. 5-6, page 4, last partial paragraph-page 6, the lift pin 130 is coupled to a moving module 138 through the lower end of the lift pin that is attached to bellows module 132), and supported by the level bolt (Figs. 5-6, page 4, last partial paragraph-page 6, the lift pin 130 is supported by guide modules 139 via moving module 138). Lee does not appear to explicitly disclose a pressing bracket configured to forcibly move down the lift pin, when the lift pin is locked into a pin hole, wherein the pressing bracket is adjusted in height to be set while maintaining a specific gap to a top surface of the weight. 
Kwon discloses a pressing bracket configured to forcibly move down the lift pin, when the lift pin is locked into a pin hole (Figs. 2-4, page 5, first full paragraph-third full paragraph, page 5, seventh full paragraph-end of page, page 8, fourth paragraph-end of page, page 9, first partial paragraph-first full paragraph, brackets 53 installed at the elevating plate 40 surround the bottom of the lift pins 61 having fixing members 52. The elevating plate 40 with brackets 53 drive the lift pins downwardly and upwardly using cylinder transport mechanism 30), 
wherein the pressing bracket is adjusted in height to be set while maintaining a specific gap to a top surface of the weight (Figs. 2-4, page 5, first full paragraph-fourth full paragraph, page 8, fourth paragraph-end of page, page 9, first partial paragraph-first full paragraph, the screw members 51 install the multiple brackets 53 on the elevating plate 40 with a set distance between the brackets 53 and the fixing members 52 occupied by circular members 51a and second fixing members 54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pressing bracket configured to forcibly move down the lift pin, when the lift pin is locked into a pin hole, wherein the pressing bracket is adjusted in height to be set while maintaining a specific gap to a top surface of the weight as taught by Kwon in the lift pin assembly as taught by Lee since including a pressing bracket configured to forcibly move down the lift pin, when the lift pin is locked into a pin hole, wherein the pressing bracket is adjusted in height to be set while maintaining a specific gap to a top surface of the weight is commonly used to provide ease of set up and replacement of the lift pins in a lift pin assembly (Kwon, page 5, fifth paragraph). 
Regarding claim 2, Lee as modified by Kwon discloses wherein the pressing bracket is provided to be adjusted in height simultaneously when a level of the level bolt is adjusted (Kwon, Figs. 2-4, page 5, first full paragraph-fourth full paragraph, page 8, fourth paragraph-end of page, page 9, first partial paragraph-first full paragraph, the screw members 51 adjust the height of the brackets 53 when the height of the screws are adjusted because the second fixing member 54 is placed between the upper side of screw member 51 and the lower side of the brackets 53). 
Regarding claim 5, Lee as modified by Kwon discloses wherein the pressing bracket includes: a pressing part positioned while maintaining the specific gap from the top surface of the weight (Kwon, Figs. 2-4, page 5, first full paragraph-fourth full paragraph, page 8, fourth paragraph-end of page, page 9, first partial paragraph-first full paragraph, the screw members 51 install the brackets 53 on the elevating plate 40 with a set distance between the brackets 53 and the fixing members 52 occupied by circular members 51a and second fixing members 54. Brackets 53 have horizontal portions above the fixing members 52); and 
a fixing part extending vertically from one end of the pressing part and fixed to a side surface of the first frame (Kwon, Figs. 2-4, brackets 53 have vertical portions extending below the horizontal portions. The vertical portions extend upwardly from the elevating plate 40).
Regarding claim 6, Lee as modified by Kwon discloses wherein the fixing part includes: a slit hole vertically extending such that a fixing bolt is fixed to the side surface of the first frame (Kwon, Figs. 2-3, the vertical portion of brackets 53 include vertical slit holes (see Fig. 3) for fixing bolts fixed to elevating plate 40). 
Regarding claim 10, Lee discloses an apparatus for treating a substrate (Fig. 1, plasma processing apparatus 1), the apparatus comprising: 
a housing having a treatment space for performing a process for the substrate (Fig. 1, page 2, third full paragraph, processing chamber 10 includes a space for treating object 12 on mounting table 20); 
a substrate support plate provided in the treatment space and having a pin hole and a top surface on which the substrate is placed (Figs. 1-6, page 2, third full paragraph-second full paragraph, mounting table 20 supports object 12 on the top surface and includes pin holes 22 for lift pins 30); and 
a lift pin assembly configured to load/unload the substrate onto/from the substrate support plate (Figs. 1-6, pages 2-3, pages 5-6, lift pins 30, 130 are raised and lowered by lift pin modules to load and unload object 12), 
wherein the lift pin assembly includes: 
a lifting device (Figs. 5-6, page 4, last partial paragraph-page 6, pin height adjustment tool 135); 
a first frame moved up and down by the lifting device (Figs. 5-6, page 4, last partial paragraph-page 6, moving module 138 is moved vertically using pin height adjustment tool 135); 
a level bolt mounted on the first frame (Figs. 5-6, page 4, last partial paragraph-page 6, guide modules 139 are mounted on moving module 138); 
lift pins having a weight provided at lower ends of the lift pins (Figs. 5-6, page 4, last partial paragraph-page 6, the lift pins 130 are coupled to moving modules 138 through the lower ends of the lift pins that are attached to bellows modules 132), supported by the level bolt, respectively (Figs. 5-6, page 4, last partial paragraph-page 6, the lift pins 130 are supported by guide modules 139 via moving modules 138), and moved up, when the first frame is moved up, and moved down by self-weight when the first frame is moved down (Figs. 5-6, page 4, last partial paragraph-page 6, lift pins 130 are moved up when the pin height adjustment tool 135 moves moving modules 138 up, and lift pins 130 are moved down when moving modules 138 are moved down). Lee does not appear to explicitly describe a pressing bracket configured to forcibly move down the lift pin, when the first frame is moved down and when the lift pin is locked into the pin hole, and wherein the pressing bracket is adjustable in height to be set while maintaining a specific gap from a top surface of the weight.
Kwon discloses a pressing bracket configured to forcibly move down the lift pin, when the lift pin is locked into a pin hole (Figs. 2-4, page 5, first full paragraph-third full paragraph, page 5, seventh full paragraph-end of page, page 8, fourth paragraph-end of page, page 9, first partial paragraph-first full paragraph, brackets 53 installed at the elevating plate 40 surround the bottom of the lift pins 61 having fixing members 52. The elevating plate 40 with brackets 53 drive the lift pins downwardly and upwardly using cylinder transport mechanism 30), and
wherein the pressing bracket is adjusted in height to be set while maintaining a specific gap to a top surface of the weight (Figs. 2-4, page 5, first full paragraph-fourth full paragraph, page 8, fourth paragraph-end of page, page 9, first partial paragraph-first full paragraph, the screw members 51 install the multiple brackets 53 on the elevating plate 40 with a set distance between the brackets 53 and the fixing members 52 occupied by circular members 51a and second fixing members 54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pressing bracket configured to forcibly move down the lift pin, when the lift pin is locked into a pin hole, wherein the pressing bracket is adjusted in height to be set while maintaining a specific gap to a top surface of the weight as taught by Kwon with the first frame in the lift pin assembly as taught by Lee since including a pressing bracket configured to forcibly move down the lift pin, when the first frame is moved down and when the lift pin is locked into the pin hole, and wherein the pressing bracket is adjustable in height to be set while maintaining a specific gap from a top surface of the weight is commonly used to provide ease of set up and replacement of the lift pins in a lift pin assembly (Kwon, page 5, fifth paragraph). 
Regarding claim 12, Lee as modified by Kwon discloses further comprising: a bolt plate fixedly and horizontally coupled to a bottom surface of the first frame (Lee, Figs. 5-6, flange 134 is coupled to the lower surface of moving module 138),
wherein the level bolt is mounted on the bolt plate, perpendicularly to the bolt plate (Lee, Figs. 5-6, guide modules 139 are mounted on flange 134 perpendicularly to the flange 134). 
Regarding claim 14, Lee as modified by Kwon discloses wherein the pressing bracket includes: a pressing part positioned while maintaining the specific gap from the top surface of the weight (Kwon, Figs. 2-4, page 5, first full paragraph-fourth full paragraph, page 8, fourth paragraph-end of page, page 9, first partial paragraph-first full paragraph, the screw members 51 install the brackets 53 on the elevating plate 40 with a set distance between the brackets 53 and the fixing members 52 occupied by circular members 51a and second fixing members 54. Brackets 53 have horizontal portions above the fixing members 52) ; and
a fixing part extending vertically from one end of the pressing part, and fixed to a side surface of the first frame (Kwon, Figs. 2-4, brackets 53 have vertical portions extending below the horizontal portions. The vertical portions extend upwardly from the elevating plate 40).
Regarding claim 15, Lee as modified by Kwon discloses wherein the fixing part includes: a slit hole vertically extending such that a fixing bolt is fixed to the side surface of the first frame and a fixing height of the pressing bracket is adjusted (Kwon, Figs. 2-3, the vertical portion of brackets 53 include vertical slit holes (see Fig. 3) for fixing bolts fixed to elevating plate 40, and the bolts are used to attach the brackets 53 to the elevating plate 40, thereby setting the heights of the pressing brackets).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Kwon as applied to claim 10 above, and further in view of Kim et al. (US PGPub 2008/0134814, Kim hereinafter).
Regarding claim 17, Lee as modified by Kwon does not appear to explicitly describe wherein the lifting device includes: a base frame provided under the first frame; lifting units spaced apart from a center of the base frame by a specific distance, and provided on the base frame to be elevatable; a driving unit to drive such that the lifting units are simultaneously moved up and moved down; and a power transmitting unit to simultaneously transmit driving force of the driving unit to the lifting units.
Kim discloses wherein the lifting device (Figs. 1-5, 12) includes: 
a base frame provided under the first frame (Figs. 1-5, 12, lift pin driving device 100 is below plate 64); 
lifting units spaced apart from a center of the base frame by a specific distance, and provided on the base frame to be elevatable (Figs. 1-5, 12, paras. [0036], [0038], [0043], [0046], [0047], ball screws 106 are arranged at locations apart from the center of the lift pin driving device 100 and are rotatable to move the plate 64 vertically); 
a driving unit to drive such that the lifting units are simultaneously moved up and moved down (Figs. 1-5, 12, paras. [0036], [0038]-[0040], [0043]-[0047], a single drive motor 102 drives the motion of the ball screws 106 at the same time); and 
a power transmitting unit to simultaneously transmit driving force of the driving unit to the lifting units (Figs. 1-5, 12, paras. [0036]-[0040], [0043]-[0047], timing belts 150, 152, 154, and 156 form a power transmission unit that rotates pulleys 110, 120, 130, 140 to drive the ball screws 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a base frame provided under the first frame; lifting units spaced apart from a center of the base frame by a specific distance, and provided on the base frame to be elevatable; a driving unit to drive such that the lifting units are simultaneously moved up and moved down; and a power transmitting unit to simultaneously transmit driving force of the driving unit to the lifting units as taught by Kim in the lifting device as taught by Lee as modified by Kwon since including a base frame provided under the first frame; lifting units spaced apart from a center of the base frame by a specific distance, and provided on the base frame to be elevatable; a driving unit to drive such that the lifting units are simultaneously moved up and moved down; and a power transmitting unit to simultaneously transmit driving force of the driving unit to the lifting units is commonly used to provide precise vertical control of lift pin motion using a single motor for ease of control and reduced equipment costs (Kim, para. [0084]-[0085]). 


Allowable Subject Matter
Claims 3, 4, 7-9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 3, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the pressing bracket includes: a pressing part having one end fixed to the level bolt and positioned while maintaining the specific gap from the top surface of the weight. This limitation in combination with all of the other limitations of the parent claim would render claim 3 non-obvious over the prior art of record if rewritten.
The dependent claims would likewise be allowable by virtue of their dependency.
Regarding claim 13, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the level bolt includes: a bolt head positioned on a top surface of the bolt plate, and configured to support the weight of the lift pin, when the first frame is moved up; and a lower tab positioned on a bottom surface of the bolt plate, and wherein a fixing part of the pressing bracket is fixed to the lower tab. These limitations in combination with all of the other limitations of the parent claims would render claim 13 non-obvious over the prior art of record if rewritten.



Claims 11 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 11, as best understood, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the pressing bracket include: a fixing part fixed to a lower end of the level bolt; a vertical part vertically extending upward from the fixing part; and a pressing part horizontally extending from the vertical part, positioned on the top surface of the weight, and provided to maintain the specific gap from the top surface of the weight, and wherein the pressing bracket is provided to be adjusted in height simultaneously when a level of the level bolt is adjusted. These limitations in combination with all of the other limitations of the parent claim would render claim 11 non-obvious over the prior art of record if rewritten.
The dependent claim would likewise be allowable by virtue of its dependency.


Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding claim 18, as best understood, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the pressing bracket includes: a fixing part fixed to a lower end of the level bolt; a vertical part vertically extending upward from the fixing part; and a pressing part horizontally extending from the vertical part and positioned on a top surface of the weight, and provided to maintain a specific gap from the top surface of the weight, and wherein the pressing bracket is provided to be adjusted in height simultaneously, when a level of the level bolt is adjusted. These limitations in combination with the other limitations of claim 18 would render the claim non-obvious over the prior art of record if rewritten to cure the indefiniteness rejection. 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Lee discloses a lift pin assembly (Figs. 1-6) comprising: a first frame moved up and down by a lifting device (Figs. 5-6, moving module 138 is moved vertically using pin height adjustment tool 135); a level bolt mounted on the first frame (Figs. 5-6, guide modules 139 are mounted on moving module 138); lift pins having a weight provided at lower ends of the lift pins (Figs. 5-6, the lift pins 130 are coupled to moving modules 138 through the lower ends of the lift pins that are attached to bellows modules 132), supported by the level bolt, respectively (Figs. 5-6, the lift pins 130 are supported by guide modules 139 via moving modules 138), and moved up when the first frame is moved up, and moved down by self-weight when the first frame is moved down (Figs. 5-6, lift pins 130 are moved up when the pin height adjustment tool 135 moves moving modules 138 up, and lift pins 130 are moved down when moving modules 138 are moved down). Lee does not describe or render obvious a pressing bracket to forcibly move down the lift pin when the first frame is moved down and when the lift pin is locked into the pin hole, wherein the pressing bracket includes: a fixing part fixed to a lower end of the level bolt; a vertical part vertically extending upward from the fixing part; and a pressing part horizontally extending from the vertical part and positioned on a top surface of the weight, and provided to maintain a specific gap from the top surface of the weight, and wherein the pressing bracket is provided to be adjusted in height simultaneously, when a level of the level bolt is adjusted.
Kwon discloses a pressing bracket to forcibly move down the lift pin when the first frame is moved down and when the lift pin is locked into the pin hole (Figs. 2-4, page 5, first full paragraph-third full paragraph, page 5, seventh full paragraph-end of page, page 8, fourth paragraph-end of page, page 9, first partial paragraph-first full paragraph, brackets 53 installed at the elevating plate 40 surround the bottom of the lift pins 61 having fixing members 52. The elevating plate 40 with brackets 53 drive the lift pins downwardly and upwardly using cylinder transport mechanism 30. The cylinder transport mechanism 30 drives the elevating plate 40 vertically to guide pins 61 within the through-holes in block 70), wherein the pressing bracket includes: a vertical part (Figs. 2-4, brackets 53 include vertical parts extending upwardly from the elevating plate 40); and a pressing part horizontally extending from the vertical part and positioned over a top surface of the weight, and provided to maintain a specific gap from the top surface of the weight (Figs. 2-4, page 5, first full paragraph-fourth full paragraph, page 8, fourth paragraph-end of page, page 9, first partial paragraph-first full paragraph, the screw members 51 install the multiple brackets 53 on the elevating plate 40 with a set distance between the brackets 53 and the fixing members 52 occupied by circular members 51a and second fixing members 54), and wherein the pressing bracket is provided to be adjusted in height simultaneously, when a level of the level bolt is adjusted (Figs. 2-4, page 5, first full paragraph-fourth full paragraph, page 8, fourth paragraph-end of page, page 9, first partial paragraph-first full paragraph, the screw members 51 adjust the height of the brackets 53 when the height of the screws are adjusted because the second fixing member 54 is placed between the upper side of screw member 51 and the lower side of the brackets 53). Kwon does not describe or render obvious a fixing part fixed to a lower end of the level bolt, the vertical part extending upward from the fixing part, and wherein the pressing bracket is provided to be adjusted in height simultaneously when a level of the level bolt is adjusted. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882